DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RAYMONDE FONTIL,
                             Appellant,

                                    v.

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN
   INTEREST TO WACHOVIA BANK, NATIONAL ASSOCIATION, AS
    TRUSTEE FOR GSMPS MORTGAGE LOAN TRUST 2005-RP3,
 DUPERVIL PIERRE A/K/A DUPERVILLE PIERRE, RAINIER REALTY
  GROUP, INC., SALVATORE J. DAVIDE, AS SUCCESSOR TRUSTEE,
CITY OF MIRAMAR, FLORIDA, and UNITED STATES OF AMERICA ON
       BEHALF OF THE SECRETARY OF HOUSING AND URBAN
                       DEVELOPMENT,
                          Appellees.

                              No. 4D16-4003

                          [November 30, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. CACE13025332.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellant.

   Brittney Lauren Bell, Emily Y. Rottman and Sara F. Holladay-Tobias of
McGuireWoods LLP, Jacksonville, for appellee U.S. Bank National
Association, as Trustee, Successor in Interest to Wachovia Bank, National
Association, as Trustee for GSMPS Mortgage Loan Trust 2005-RP3.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.